UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6013


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

CALVIN BERNARD GREEN, a/k/a Aaron O. Smith, Jr., a/k/a
Calvin M. Green, a/k/a Calvin D. Smith, a/k/a Calvin Marvin
Smith, a/k/a Calvin Darnell Green, a/k/a Budda Smith, a/k/a
Calvin Darnell Smith, a/k/a William Mingo Johnson,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:99-cr-00032-JCT-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Bernard Green, Appellant Pro Se.   Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Calvin    Bernard    Green       appeals   the       district   court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction and denying his Fed. R. Civ. P. 59(e) motion

to alter or amend judgment. *                 We have reviewed the record and

find       no   reversible      error.     Accordingly,          we    affirm    for   the

reasons         stated    by   the   district      court    in    its    order   denying

Green’s Rule 59(e) motion.               United States v. Green, No. 7:99-cr-

00032-JCT-1 (W.D. Va. Dec. 16, 2011).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




       *
       Because Green filed his motion for reconsideration of the
court’s order denying his § 3582(c)(2) motion within the twenty-
eight-day time limit for motions under Fed. R. Civ. P. 59(e), we
treat the motion as a Rule 59(e) motion to alter or amend
judgment. Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471
n.4 (4th Cir.), cert. denied, 132 S. Ct. 115 (2011).



                                              2